Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment filed 1/14/2022.
Claim 6 has been amended to overcome the 35 USC 112 (b) rejection.
Claims 1-20 are currently pending.

Response to Arguments
The rejection of 11/12/2021 has been withdrawn. 
The provisional double patenting rejection is withdrawn as the claims do not overlap in scope.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Zhang (US 2021/0167420) which teaches a battery having a current collector, an interface layer a cathode and where the interface layer is composed of a polymer paired with a liquid, gel or polymer electrolyte [0141, 0165] but does not disclose the layer having a molten lithium containing salt.
Koyama (JP 2004-185865-provided in IDS of 9/8/2021) discloses a lithium ion battery comprising a positive electrode (10), a negative electrode (20) and electrolyte layer (30) and an interface layer (42) having lithium ion conducting property. However 

Therefore the prior art does not teach or suggest the devices of claims 1, 16 and the method of claim 18 of the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Maria Laios/Primary Examiner, Art Unit 1727